           Case 1:17-cv-07608-HBP Document 42 Filed 10/11/18 Page 1 of 1

                   Michael Faillace & Associates, P.C.
                                             Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                                           Telephone: (212) 317-1200
New York, New York 10165
hamant@faillacelaw.com                                                                                Facsimile: (212) 317-1620



                                                                          October 11, 2018

VIA ECF

Honorable Judge Henry B. Pitman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312


                              Re:     Perez Garcia et al v. Hirakegoma Inc. et al;
                                      17-cv-07608-HBP

Dear Judge Pitman:

        We represent Plaintiff in the above-referenced matter. We write to provide clarification on
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d. Cir. 2015) and whether or not the
Parties are required to submit a consent judgment to the Court for approval.

        It is Plaintiff’s understanding that Cheeks would require approval by the Court of the
Parties’ agreement. “Thus, Rule 41(a)(1)(A)(ii) stipulated dismissals settling FLSA claims with
prejudice require the approval of the district court or the DOL to take effect. Requiring judicial or
DOL approval of such settlements is consistent with what both the Supreme Court and our Court
have long recognized as the FLSA’s underlying purpose..” Cheeks, 796 F.3d at 206.

       Because the Parties have agreed to settle the case by way of a reduced consent judgment
in exchange for dismissal with prejudice in lieu of a trial, Plaintiff believes the agreement must be
approved by the Court. Plaintiff therefore respectfully requests thirty (30) days to submit to Your
Honor the proposed agreement and fairness materials.

         We thank the Court for its time and attention in this matter.



                                                             Respectfully Submitted,

                                                             /s/Haleigh Amant
                                                              Haleigh Amant




                                    Certified as a minority-owned business in the State of New York
